DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/07/2021 has been entered.  Claims 2-10 remain pending in the application.  Claim 1 has been cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Michele S. Fil (Reg. No. 69,960) on 03/18/2022.

The following claims of the application have been amended as follows:
2. (Currently amended) A turbine casing for a turbine or a steam turbine, comprising: 
a front casing segment, configured about a turbine longitudinal axis, having a first front casing sub-segment as well as a second front casing sub-segment, and 
a rear casing segment, configured about the turbine longitudinal axis, having a first rear casing sub-segment as well as a second rear casing sub-segment, wherein the rear casing segment in a flow direction is disposed behind the front casing segment, a 
a protrusion on the front casing segment surrounds the turbine longitudinal axis and is configured in a region of the front vertical flange, said protrusion extending parallel to the turbine longitudinal axis and in the flow direction protruding beyond the front vertical flange, 
wherein an encircling sealing device, which seals the protrusion in relation to the rear casing segment, is disposed on an external side of the protrusion that faces away from the turbine longitudinal axis, 
wherein the protrusion is configured so as to be hollow-cylindrical or hollow-conical[[,]].

10. (Currently amended) A method for assembling a turbine having [[a]] the turbine casing as claimed in claim 9, the method comprising: 
inserting a first ring segment of a seal ring of the sealing device into a groove of the protrusion of the high-pressure turbine casing lower part; 
connecting the high-pressure turbine casing lower part to the exhaust steam casing lower part so as to form a casing lower part; 

inserting a second ring segment of the seal ring into the groove of the protrusion of the high-pressure turbine casing upper part; 
connecting the high-pressure turbine casing upper part to the exhaust steam casing upper part so as to form a casing upper part; and 



The above changes to the claims have been made to address claim objections and 112 rejections.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Siemens (EP 2915960 with citations from Translation cited in prior PTO-892)
Regarding claim 2, Siemens fails to disclose or suggest wherein the protrusion (26a) is configured so as to be hollow-cylindrical or hollow-conical.  As shown in Fig. 4, protrusion (26a) is integral with the front upper casing sub segment (16), which comprises vertical front flange (17).  This is shown by the same cross-hatching pattern disclosed in Fig. 4 and therein the protrusion (26a) is a single piece with front flange (17).  It would not have been obvious to one of ordinary skill to modify the protrusion such that the protrusion is hollow because the protrusion is integral with the upper casing sub segment (16) structure.  Hollowing the protrusion would significantly alter the design disclosed in Siemens and would compromise the structural integrity of the casing sub segment (16).  Further, such modification would result in improper hindsight reasoning due to the lack of disclosure in Siemens.  
	Claims 3-10 are allowable, as they are dependent on claim 2.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/18/2022